Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 1of17 Pageid#: 1688

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF VIRGINIA
Harrisonburg Division

ATLANTIC COAST PIPELINE, LLC,

Plaintiff,

V.
Civil Action No.:
11.18 ACRES, MORE OR LESS, IN AUGUSTA COUNTY, 5:18cv60
VIRGINIA, LOCATED ON PARCEL IDENTIFICATION
NO. 40-11, IDENTIFIED AS TRACT ONE (TAX MAP NO.
40-11) IN INSTRUMENT #180002522; LOCATED ON
PARCEL IDENTIFICATION NO. 40-13, IDENTIFIED AS
TRACT TWO (TAX MAP NO. 40-13), IN INSTRUMENT

#180002522;
and

BONNIE V. RALSTON, TRUSTEE OF THE BONNIE V.
RALSTON TRUST AGREEMENT DATED JUNE 13, 2009,

and

CARSON R. RALSTON, TRUSTEE OF THE BONNIE V.
RALSTON TRUST AGREEMENT DATED JUNE 13, 2009,

Defendants.

Nee ee ee eee ee ee ee ee ee ee ee Ne fee fe ee ae ee ee es

MEMORANDUM IN SUPPORT OF MOTION IN LIMINE TO
EXCLUDE THE TESTIMONY OF WILLIAM C. HARVEY, II

The Plaintiff, Atlantic Coast Pipeline, LLC (“ACP”), has identified William C. Harvey, II
as an expert real estate appraiser in this case to testify as to his opinions of the value of the
subject properties and the amount of just compensation owed to the Defendants. In reaching his
opinions, Mr. Harvey fails to accurately identify and value the property taken by ACP, making
his opinions on value unreliable. Moreover, Mr. Harvey purports to rely on “market evidence”
in supporting his conclusion that the subject properties suffer a diminution in value as a result of

ACP’s taking, but the “evidence” he cites is methodically flawed and inadmissibly unreliable.
Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 2 of17 Pageid#: 1689

Mr, Harvey’s appraisal report does not comply with the Uniform Standards of Professional
Appraisal Practice (““USPAP”), nor does it meet the standard set forth in Daubert v. Merrell Dow

Pharmaceuticals, Inc., and therefore this Court should grant the Defendants’ motion, and exclude

 

Mr. Harvey from testifying at the just compensation trial in this matter.

I. Background

This is an eminent domain case involving ACP’s taking of certain property of the
Defendants, Bonnie V. Ralston, Trustee and Carson R. Ralston, Trustee, for the construction and
operation of a high-pressure natural gas transmission pipeline. The jury trial on just
compensation is scheduled for May 5-7, 2020. Pursuant to the Court’s scheduling order, and the
party’s Rule 26(f) joint reports, the Plaintiff identified its expert witnesses on September 17,
2018, and provided a written appraisal report from Mr. Harvey as required under Fed. R. Civ. P.
26(a)(2)(B). On May 2, 2019, without any change to the taking, ACP produced its Supplemental
Expert Disclosure containing Mr. Harvey’s revised opinion and appraisal. On May 14, 2019,
Plaintiff filed its Second Amended Complaint in Condemnation, condemning 11.90 acres of
land, Second Amended Complaint, (ECF No. 30),! after which the trial in this matter was
continued to May of 2020. Order (ECF No. 34). On July 31, 2019, ACP produced its Second
Supplemental Expert Disclosure containing Mr. Harvey’s new opinion and appraisal pursuant to
ACP’s Second Amended Complaint in Condemnation (Attached hereto as Exhibit A). On
November 6, 2019, Plaintiff filed its Third Amended Complaint in Condemnation, condemning
11.18 acres of land. Third Amended Complaint (ECF No. 40). On November 27, 2019, ACP

produced its Third Supplemental Expert Disclosure containing Mr. Harvey’s new opinion and

 

' ACP filed its first Complaint in Condemnation in this Civil Action on April 4, 2018 for 9.71 acres. Complaint
(ECF No. 1). ACP then filed its Amended Complaint in Condemnation on April 26, 2018 for 9.71 Acres. Amended
Complaint (ECF No. 7). Mr. Harvey’s initial opinion and appraisal was disclosed under this Amended Complaint.
The trial for this Case was originally set for August 19-21, 2019. Order (ECF No. 11).

2
Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 30f17 Pageid#: 1690

appraisal pursuant to ACP’s Third Amended Complaint in Condemnation (Attached hereto as
Exhibit B). On January 29, 2020, Defendants deposed Mr. Harvey on his opinions for trial. On
February 4, 2020, one day before of the close of discovery, and without any change to the taking,
ACP produced its Fourth Supplemental Expert Disclosure with yet another appraisal by Mr.
Harvey (Attached hereto as Exhibit C). Mr. Harvey’s revised appraisal report was attached to
the disclosure as “Exhibit A” to said disclosure.

Mr. Harvey’s fourth appraisal report—which sets forth his opinions to be offered at
trial—is dated February 4, 2020, with an effective date of valuation of April 4, 2018 — the date of
the Complaint in Condemnation in this matter. See Complaint (ECF No. 1); cover page to
“Exhibit A” of Exhibit C. His report claims compliance with Fed. R. Civ. P. 26(a)(2) and
USPAP. See Exhibit C at “Exhibit A”, 1. However, Mr. Harvey’s fourth appraisal report
contains critical flaws which do not meet the Daubert standard for admissibility of expert
opinions. As a result, Mr. Harvey’s report, testimony, and opinions should be excluded from
evidence at trial, and the Defendants’ motion granted.

Il. ARGUMENT

Mr. Harvey’s opinions are not sufficiently reliable to be admitted at trial. Generally,
expert opinions are admissible if they are based on specialized knowledge or experience, will
help the trier of fact to understand evidence or determine a fact at issue; are based upon sufficient
facts or data; are the product of a reliable principles or methods; and if the expert has reliably
applied the principles and methods to the facts of the case. See Daubert v. Merrell Dow

Pharma., Inc., 509 U.S. 579, 592-93 (1993). The Fourth Circuit has ruled that it is “a district

 

court’s gatekeeping responsibility to ‘ensure that an expert’s testimony both rests on a reliable

foundation and is relevant to the task at hand.” Nease v. Ford Motor Co., 848 F.3d 219, 229 (4"
Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 4of17 Pageid#: 1691

Cir. 2017) (quoting Daubert, 509 U.S. at 597). This "is particularly pronounced in condemnation

 

proceedings under Rule 71.1." United States v. 33.92356 Acres, 585 F.3d 1, 8 (1st Cir. 2009).
"(T]he sweeping language of the final sentence of [Rule 71.1] discloses a clear intent to give the
district judge a role in condemnation proceedings much broader than he occupies in a
conventional jury trial. It is for him to decide ‘all issues' other than the precise issue of the
amount of compensation to be awarded." United States v. Reynolds, 397 U.S. 14, 20 (1970).

To be admissible, the expert opinion or testimony must be not only relevant, but also

reliable. See Daubert, 509 U.S. at 597-99. If an expert’s opinion is unreliable, then it is

 

inadmissible at trial. Nease, 848 F.3d at 229. In considering the reliability of an expert’s
opinions, courts often look to a number of non-exclusive factors, including: whether the theory
or technique has been or can be tested; whether the theory or technique has been peer reviewed;
the risk of potential error in the theory or technique; and whether the theory or technique is
generally accepted. See Daubert 509 U.S. 592-94; Nease, 848 F.3d at 229; Lee v. City of
Richmond, 3:12-cv-471, 2014 WL 5092715 at *3 (E.D. Va. Sept. 30, 2014). Courts also often
look at whether an expert has accounted for obvious alternative explanations for their opinions.
Roche v. Lincoln Prop. Co., 278 F.Supp.2d 744, 749 (E.D. Va. 2003). See also Kumho Tire Co.
v. Carmichael, 526 U.S. 137 (1999) (applying the Daubert analysis to expert testimony beyond
that which is purely scientific in nature). Mr. Harvey did not value the property ACP is taking in
this case, and has used unreliably flawed methodology for determining the impact to the
Defendants’ remaining property caused by ACP’s taking. These errors render Mr. Harvey’s

opinions of value and—by extension—just compensation unreliable and inadmissible.
Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 5of17 Pageid#: 1692

A. Mr. Harvey Did Not Value the Property taken by ACP

Despite purporting to rely upon ACP’s Third Amended Complaint in order to determine
what property was being taken, Mr. Harvey failed to actually value the rights being taken by
ACP from the Defendants. This failure, which goes to the heart of his opinions in this case,
renders his testimony unreliable and therefore inadmissible. Specifically, the Third and Fourth
Supplemental Appraisal Reports prepared by Mr. Harvey include a recitation of the rights being
taken by ACP. See Exhibit B at “Exhibit A”, 15; Exhibit C at “Exhibit A”, 15. Although these
reports contain a specific reference to the description of the taking as found in the Third
Amended Complaint filed by ACP in this case, the actual language used by Mr. Harvey in
describing the property being taken in his Third and Fourth Supplemental Reports is not
contained in the Third Amended Complaint. Compare Exhibit B at “Exhibit A”, 15; Exhibit C
at “Exhibit A”, 15 to Third Amended Complaint (ECF No. 40), at § 20.

In particular, Mr. Harvey’s Third and Fourth Supplemental Reports state that “the rights
to be granted to ACP in connection with the permanent easements to be taken on the Subject
Larger Parcel include the right . . . [o]f ingress and egress to and from and through the
easements.” Exhibit B at “Exhibit A”, 15; Exhibit C at “Exhibit A”, 15. Both the Third and
Fourth Supplemental Reports include a footnote to this description of rights which references the
Third Amended Complaint. Exhibit B at “Exhibit A”, 15; Exhibit C at “Exhibit A”, 15;
Deposition Transcript of William C. Harvey, Jan. 29, 2020 (Exhibit D) at 95:25-96:13. In his
prior appraisal reports, Mr. Harvey included the same language in describing the rights being
taken, though the earlier reports referenced the Amended Complaint and Second Amended

Complaint. See Exhibit B, “Exhibit A” at 15; Exhibit A, “Exhibit A” at 15.
Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 6of17 Pageid#: 1693

During his deposition, Mr. Harvey testified that he appraised ACP’s right to travel
“through or across the Ralston property.” Exhibit D at 103:2-8. However, the right to cross the
remainder of the Defendants’ property in order to have ingress and egress to and from the
permanent and temporary easements which are being condemned in this matter is not a right
which ACP is taking via the Third Amended Complaint in this case. At his deposition, Mr.
Harvey only further muddled his description of the property being taken. For instance, after
testifying that the information contained in his Third Supplemental Appraisal Report was “taken
from the third amended complaint,” Id. at 95:25-96:4, he subsequently admitted that the
language in his report is not actually in the Third Amended Complaint. Id. at 97:6-8 (‘So it’s,
you know - it’s — I’m paraphrasing but not quoting verbatim”).

In the Second Amended Complaint—as in its prior Complaints—ACP includes among
the rights being taken “the right of ingress and egress to and from and through the Easements.”
Second Amended Complaint (ECF No. 30), at § 21 (emphasis added); see also Complaint (ECF
No. 1), § 21; Amended Complaint (ECF No. 7), ] 21. However, the Third Amended Complaint,
which contains the language which will be the subject of the upcoming just compensation trial,
specifically changed that description to “the right of ingress and egress through the Easements.”
Third Amended Complaint (ECF No. 40), at § 20 (emphasis added). Mr. Harvey’s Third and
Fourth Supplemental Reports, both of which were issued after the filing of the Third Amended
Complaint and claim to reflect the rights taken in the Third Amended Complaint, do not reflect
this change in the rights being taken, but instead purport to appraise the right “of ingress and
egress to and from and through the easements.” Because Mr. Harvey did not properly describe
the rights being taken, his opinions of value and just compensation are unreliable and should be

excluded from the just compensation trial in this matter.
Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 7of17 Pageid#: 1694

When asked at his deposition to clarify if he was appraising “ACP’s acquisition of the
right of ingress and egress to and from the easement,” Mr. Harvey responded by correcting the
question: “Through the easement.” Exhibit D at 97:11-15. Yet moments later, he specifically
cited paragraph 19 of the Third Amended Complaint, which includes reference to “authorized
entry onto the property including restoration.” Id. at 98:5-6. Asked again whether he appraised
ACP’s acquisition of the right of ingress and egress to and from the easements, Mr. Harvey
answered: “Only for the purposes of restoration.” Id. at 98:11-14; see also id. at 98:20-25
(confirming that his testimony is that the taking includes the right of ingress to and from the
easements only for the purpose of restoration).

Subsequently, however, Mr. Harvey explained that, in his opinion, “restoration” included
the actual construction of the pipeline and other appurtenances on the Defendants’ property,
testifying that the transportation of pipe, vehicles, machinery, persons, equipment or other
materials “would be a form of restoration.” Id. at 100:21-24. He then testified that, with regard
to the right of ingress and egress to and from and through the easements, “it’s not limited to
restoration activity only, just so the record is clear.” Id. at 101:1-4.

Mr. Harvey’s deposition testimony does make “the record . . . clear” but perhaps not in
the way he intended. What is clear is that Mr. Harvey appraised property which is no longer part
of the taking in this case—specifically, the right of ingress and egress to and from the permanent
and temporary easements. Whereas in the Complaint, Amended Complaint and Second
Amended Complaint, ACP clearly stated that it was seeking to take the right of “ingress and
egress to and from and through the easements,” the Third Amended Complaint, which defines
the rights for which the jury will be asked to award just compensation, specifically eliminates the

taking of rights of ingress and egress “to and from” the easements, in favor of only the rights of
Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 8 of17 Pageid#: 1695

“ingress and egress through the easements.” While Mr. Harvey’s reports continue to the describe
the rights being taken using the exact same language, his shifting deposition testimony
demonstrates his inability to articulate what rights are being taken and for what purpose.

“The Fifth Amendment of the Constitution provides that private property shall not be
taken for public use without just compensation. Such compensation means the full and perfect
equivalent in money of the property taken.” United States v. Miller, 317 U.S. 369, 373 (1943).
It is impossible to determine the “full and perfect equivalent in money” of the property taken
without properly identifying the property taken. To permit Mr. Harvey to testify to the jury as to
his determination of the value of the property being taken by the Plaintiff, when his value
opinions are not of the property actually being taken, would be to invite error. By failing to
value the rights ACP is taking, Mr. Harvey’s opinions are irrelevant and unreliable, and should
not be permitted to be presented to a jury.

Federal Rule of Evidence 702 permits a witness who is qualified as an expert to testify in
the form of an opinion if, “the testimony is based on sufficient facts or data; the testimony is the
product of reliable principles and methods; and the expert has reliably applied the principles and
methods to the facts of the case.” Fed. R. Evid. Rule 702. A trial judge is under a special
obligation to act as a gatekeeper to determine the admissibility of expert testimony. Kumho Tire
Co. v. Carmichael, 526 U.S. 137, 147 (1999). Fed. R. Evid. 104(a) provides that “the court must
decide any preliminary question about whether a witness is qualified, a privilege exists, or
evidence is admissible”.

When an expert’s theory, technique or opinion contains numerous flaws or errors, it fails
to satisfy Daubert and is thus inadmissible. See Coleman v. Union Carbide Corp., No. 2:11-

0366, 2013 WL 5461855 at * 77 (S.D. W.Va. Sept. 30, 2013) (excluding expert testimony where
Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 9of17 Pageid#: 1696

the expert’s opinion contained significant calculation errors, because the errors “provide[d] the
gatekeeper little comfort respecting the integrity of the remainder of [the expert’s] work”). See
also Radiance Foundation, Inc. v. National Ass’n for the Advancement of Colored People, 27
F.Supp.3d 671, 674-76 (E.D. Va. 2013) (excluding an expert’s testimony and opinions because
the report and opinions were inherently unreliable and “contain[ed] numerous inaccuracies and
inconsistencies regarding the topics on which [the expert] purport[ed] to opine.”). The Fourth
Circuit has found that “[w]hen the assumptions made by an aa are not based on fact, the
expert's testimony is likely to mislead a jury, and should be excluded by the district court.” Tyger
Const. Co, Inc. v. Pensacola Const. Co., 29 F.3d 137, 144 (4th Cir. 1994). Moreover, “a court
may abuse its discretion in admitting an expert opinion that conflicts directly with
uncontroverted evidence of record.” Price v. Mos Shipping Co., 740 F. App'x 781, 785 (4th Cir.
2018). Because Mr. Harvey’s opinion regarding the property taken is in error, it is not reliable,
and his testimony as to the value of the property taken should be excluded from evidence.
Without an admissible opinion as to the value of the property taken, Mr. Harvey cannot
offer an admissible opinion as to just compensation, and the entirety of his opinion should
therefore be excluded from evidence in this case.
B. Mr. Harvey Improperly Bases His Opinion of the After-Take

Value of the Defendants’ Property on Paired Sales Which Do

Not Meet the Standards of Reliability, and Fails to Account

for the Impact of a Natural Gas Pipeline Easement

In order to be admissible, an expert opinion must be both relevant and reliable. Daubert,

509 US. at 597-99, If an expert’s opinion is unreliable, it is inadmissible at trial. Nease v. Ford
Motor Co., 848 F.3d 219, 229 (4"" Cir. 2017) (quoting Daubert, 509 U.S. at 597). See also

TF WS. Inc. v. Schaefer, 325 F.33d 234, 240 (4th Cir. 2003) (if an expert’s methodology or

opinion based thereon, fails the Daubert test, it is inadmissible). Moreover, when an expert relies
Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 100f17 Pageid#: 1697

upon insufficient facts or data, the expert’s opinion is inadmissible. See. e.g., Antekeier v.

Laboratory Corp. of America, Case No. 1:17-cv-786, 2018 WL 3028609 at *1 (E.D. Va. May 1,

 

2018). See also Fed. R. Evid. 702.

In this case, ACP seeks to use the power of eminent domain to take property from the
Defendants. The Fifth Amendment requires that, when private property is taken for a public use,
just compensation must be paid. This case was brought under the Natural Gas Act, 15 U.S.C.

§ 717f(h), and just compensation must be awarded based on the fair market value of the property
before and after the taking. See Columbia Gas Transmission, LLC v. 76 Acres, More or Less, in
Baltimore and Harford Counties, Maryland, 701 Fed. Appx. 221, 228 (4th Cir. 2017). To
determine the fair market value of the Defendants’ properties after the taking, the jury must
consider evidence of the real estate market and its response to the presence of ACP’s easements
and the use of those easements, including the installation and operation of a high-pressure natural
gas transmission pipeline on property.

In formulating his opinions as to the value of the Defendants’ property after the taking,
Mr. Harvey relies only on paired sales data.” Paired sales analysis is not always a proper
methodology for determining damages. See The Appraisal Institute, The Appraisal of Real
Estate, 399 (14th ed. 2013) (“Although paired data analysis of sales or rents is a theoretically
sound method, it may be impractical and produce unreliable results when only a narrow
sampling of sufficiently similar properties is available.””); see also Fed. R. Evid. 702 (expert

opinion must be based on sufficient facts or data).

 

* Although not abundantly clear from his appraisal reports, Mr. Harvey confirmed during his deposition that he
relied upon his paired sales analysis as the “primary” data which, in his opinion “recognized that [his] results were
similar” to information published in a study sponsored by a natural gas trade association. Exhibit D at 130:10-17,
142:8-13. He made no attempt to confirm any of the data in the gas-industry funded study, and does not rely upon it
in support of his opinion that there is no negative impact to the value of the Defendants’ property caused by the
Plaintiff's taking.

10
Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 11of17 Pageid#: 1698

Paired sales are only effective when the appraiser attempts to isolate the variable being
tested, and determine its market value. See Atl. Coast Pipeline, LLC v. 0.07 Acre, More or Less,
in Nelson Cty., Virginia, 396 F. Supp. 3d 628, 648 (W.D. Va. 2019); see also Mountain Valley
Pipeline, LLC v. 1.30 Acres of Land, No. 7:18-CV-00607, 2019 WL 4306981, at *5 (W.D. Va.
Sept. 11, 2019) (“The goal of a paired sales analysis is to isolate the effect that a certain feature,
such as a natural gas pipeline, has on a property's market value.”); Mountain Valley Pipeline.
LLC v. 1.81 Acres of Land, No. 7:19-CV-00151, 2019 WL 4007924, at *3 (W.D. Va. Aug. 23,
2019); Childers v. United States, 116 Fed. Cl. 486, 509 (2013) (“The purpose of paired sales
analysis is to isolate a variable and test its impact on market value. In a paired sales analysis, an
appraiser compares two properties that are alike except for one characteristic. Any difference in
the price is attributed to the characteristic that differs, which allows the appraiser to isolate the
effect of that variable.”) (emphasis added); McCann Holdings, Ltd. v. United States, 111 Fed. Cl.
608, 626 (2013) (“in a paired sales analysis, the appraiser identifies pairs of sales that are as
similar as possible for all but one factor. When the sales are compared, the difference in price is
best explained by that particular feature that distinguishes the properties.”) (emphasis added);
The Appraisal Institute, The Appraisal of Real Estate, 398 (14th. ed. 2013) (“Paired data analysis
is based on the premise that when two properties are equivalent in all respects but one, the value
of the single difference can be measured to indicate the difference in price between the two
properties.”) (emphasis added).

Despite testifying that the best source of information would be properties which sold with
and without the Atlantic Coast Pipeline located on them (Exhibit D at 146:2-7), Mr. Harvey
nonetheless chose to use sales from an entirely different state which were for dissimilar uses on a

project which he could not directly compare to the proposed Atlantic Coast Pipeline project. Mr.

11
Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 12o0f17 Pageid#: 1699

Harvey also relied upon another group of paired sales but made no effort to isolate the impact of
the natural gas pipeline when analyzing those sales. And his final grouping of sales relates to
properties encumbered by ACP easements, which he admitted were “not synonymous with what
[he was] appraising . . . in the after scenario.” Id. at 145:24-146:1. Because the paired sales
analysis relied upon by Mr. Harvey is methodologically flawed, the conclusions he purports to
draw from the data cannot be reliable and should be excluded.
1) Mr. Harvey Made no Attempt to Adjust the Sales in Baltimore
and Harford Counties, Maryland, to the Defendants’ Property
in Order to Isolate the Impact of the Existence of a High Pressure
Natural Gas Pipeline
Mr. Harvey presents in his report a group of twelve paired sales from Baltimore and
Harford Counties in Maryland, which are located north and east of the City of Baltimore.
Exhibit C at “Exhibit 7”, “Exhibit 10”. Mr. Harvey admitted during his deposition that he
prepared the Maryland sales analysis for an entirely different pipeline project, and did not revisit
the data prior to using it in his appraisals in this case. Exhibit D at 156:24-157:9. Despite the
fact that he is ostensibly seeking to understand the impact of the Atlantic Coast Pipeline on the
Defendants’ property, which before the taking was more than 408 acres in size, with a highest
and best use of continued agriculture and rural residential use (Exhibit C at “Exhibit A”, 12, 19),
all of the properties included in Mr. Harvey’s Maryland sales analysis are single family
residential properties of approximately 3 acres or less. Exhibit D at 153:5-8; Exhibit C at
“Exhibit 10”.
In his appraisal, Mr. Harvey made no effort to use adjustments to compare the attributes
of the paired sales in his Maryland sales analysis—approximately 3-acre lots improved with

single family residences—with attributes of the Defendants’ property—a 408+ acre working

farm with multiple residences. He made no attempt to reconcile the market differences between

12
Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 13 0f17 Pageid#: 1700

two suburban counties north of Baltimore, Maryland and farmland in rural Augusta County,
Virginia, where the Defendants’ property is located. Mr. Harvey did not know any relevant
characteristics of the pipeline which encumbered his Maryland “case” sales, but nonetheless has
given the opinion that it is comparable to the Atlantic Coast Pipeline. Exhibit D at 162:9-163:2.
In fact, the only points of comparison which Mr. Harvey made between the pipeline north and
east of Baltimore and the proposed Atlantic Coast Pipeline is that both lines are (or will be)
generally underground and both are (or will be) used to transport natural gas. Exhibit D at
162:9-25. Because Mr. Harvey made no attempt to properly compare the information from his
Maryland sales analysis to the Defendants’ property, both with regard to the nature of the
properties themselves and with regard to basic facts about the pipeline and the easements
acquired, his methodology for applying these sales to the Defendants’ property is flawed,
unreliable and cannot legally form the basis of an opinion as to the value of the Defendants’
property after the taking.
2) Mr. Harvey Selected Sales in Fairfax County Which Sold with

Both an Underground Natural Gas Transmission Line and with a

High Voltage Electric Transmission Line, but Made No Attempt to

Isolate the Impact of the Natural Gas Line on the Sale Price

Mr. Harvey also relied upon a Fairfax County sales analysis, which includes eleven pairs

of sales in Fairfax County, Virginia. Exhibit C at “Exhibit 7”, “Exhibit 10”. Like his Maryland
sales analysis, the Fairfax County sales analysis relies upon comparisons of single family
residential properties which are, with one exception, smaller than 5.5 acres.? Mr. Harvey makes
no attempt to adjust—or explain his decision not to adjust—the properties in the Fairfax County

sales analysis in order to compare them to the 408+ acre rural residential and agricultural

property owned by the Defendants which he is purporting to value.

 

> The one exception is a sale of property reported to be 7.16 acres in size. Exhibit C at “Exhibit 10”,
13
Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 14o0f17 Pageid#: 1701

More significantly, Mr. Harvey relied upon eleven sales of single family residential
properties in Fairfax County which are crossed not only by an underground natural gas
transmission line, but also by an above-ground high-voltage electric transmission line. Exhibit
D at 166:25-167:3; see also Exhibit C at “Exhibit 10”. Mr. Harvey made no adjustment to any
of these eleven sales to account for the presence of the high-voltage electric transmission line,
and instead reported the difference between these eleven “case” sales and the eleven “control”
sales as an overall “value difference due to HVTL/UGTL.” Exhibit C at “Exhibit 10”. A
fundamental aspect of the paired sales approach is the elimination of other factors to test the
market impact of an isolated variable. See, e.g., McCann Holdings, Ltd. v. United States, 111
Fed. Cl. 608, 629 (2013) (“the goal of a paired sales analysis [is to] isolate[e] and quantify[] the
effect of a single variable”); see Childers v. United States, 116 Fed. Cl. 486, 512 (2013); The
Appraisal Institute, The Appraisal of Real Estate, 398 (14th. ed. 2013). Mr. Harvey did not
isolate one variable in his reliance on the Fairfax County sales analysis, instead claiming that he
had “no ability to do that.” Exhibit D at 167:4-16. Without properly adjusting the sales in the
Fairfax County sales analysis in order to isolate the one variable for which he should have been
seeking data, any conclusions drawn from the Fairfax County sales analysis as presented in the
Fourth Supplemental Expert Report cannot be applied to determine the existence or absence of a
market value impact on the Defendants’ property due to the Atlantic Coast Pipeline project,
which involves the installation of a natural gas transmission line, not a high-voltage electric
power line. Without an analysis of the Fairfax County sales which isolates the impact of the
natural gas pipeline itself, the opinions reached by Mr. Harvey are unreliable and therefore

inadmissible,

14
Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 15o0f17 Pageid#: 1702

3) Mr. Harvey Violates His Own Opinion by Relying On Paired
Sales Data involving the ACP

Despite testifying during his deposition that he doesn’t “consider an easement without the
pipeline as being synonymous with what [he is} appraising here in the after scenario” (Exhibit D
at 145:24-146:1), Mr. Harvey relied upon two paired sales in which the “case” sale was property
which sold with Atlantic Coast Pipeline easements on it. Exhibit C at “Exhibit 7,” “Exhibit 10.”
By his own admission these sales are not “synonymous” with his assignment to value the
Defendants’ property after the taking, and are not “comparable” to each other. Exhibit D at
146:19-147:4 (explaining that he found no sales of property along the ACP route which were
appropriate to apply because “the second part of a paired sale analysis is you have to find a
comparable sale, and that’s where the limitation got severe. Of the two or three sales that I found
along the route, I couldn’t find anything that was a like kind property to compare it to.”).
Accordingly, his decision to rely upon sales which do not provide an appropriate point of
comparison to each other or to the Defendants’ property after the taking, means that his reliance
on paired sales data involving the ACP is flawed and unreliable, and his testimony based on this
unreliable data should not be admitted into evidence.

None of Mr. Harvey’s paired sales are reliable methods of determining the impact of
ACP’s pipeline or determining the value of the property after the taking and so must be excluded
at trial under Daubert. Without data on which to opine as to the value of the Defendants’
property after the taking, Mr. Harvey cannot testify to an admissible opinion as to the value of

the easements taken or just compensation.

15
Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 16o0f17 Pageid#: 1703

II. Conclusion

Without admissible evidence as to the rights and property taken by ACP and the impact

of ACP’s taking on the market value of Defendants’ property, Mr. Harvey’s opinions and

testimony should be excluded from the just compensation trial. Because he applied unreliable

and flawed methodology, ignored or neglected critical data, and performed incorrect and

unreliable analysis, the Court should not permit Mr. Harvey to testify before the jury at trial, and

should grant the Defendants’ motions barring ACP from offering testimony or other evidence

from Mr. Harvey in this case.

Respectfully submitted,

BONNIE V. RALSTON, TRUSTEE OF THE
BONNIE V. RALSTON TRUST AGREEMENT
DATE JUNE 13, 2009

CARSON R. RALSTON, TRUSTEE OF THE
BONNIE V. RALSTON TRUST AGREEMENT
DATE JUNE 13, 2009

/s/
Stephen J. Clarke (VA Bar #: 72835)
WALDO & LYLE, P.C.
301 West Freemason Street
Norfolk, VA 23510
Telephone: (757) 622-5812
Facsimile: (757) 622-5815

sjc@waldoandlyle.com

16
Case 5:18-cv-O0060-NKM-JCH Document 59 Filed 02/20/20 Page 17 of17 Pageid#: 1704

CERTIFICATE OF SERVICE

The undersigned hereby certifies that true and exact copies of the foregoing
Memorandum in Support of Motion in Limine to Exclude the Testimony of William C. Harvey,
II have been served upon the following via the CM/ECF system on this 20" day of February,
2020:

Richard D. Holzheimer, Jr. (VA Bar #: 40803)
John D. Wilburn (VA Bar #: 41141)

N. Patrick Lee (VA Bar #: 78735)

Kang He (VA Bar #: 89237)

James J. Holt (VA Bar #: 78601)

Keith J. Minson (VA Bar #: 89417)
MCGUIREWOODS LLP

1750 Tysons Boulevard, Suite 1800

Tysons, Virginia 22102

/s/
Stephen J. Clarke (VA Bar #: 72835)
WALDO & LYLE, P.C.
301 West Freemason Street
Norfolk, VA 23510
Telephone: (757) 622-5812
Facsimile: (757) 622-5815

sijc@waldoandlyle.com

17
